Appeal by plaintiff from a judgment dismissing the complaint in an action for separation for alleged abandonment and nonsupport. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. Sufficient findings to sustain the judgment were not made by the trial court. A new trial should be had at which the matters in controversy may be more adequately explored and findings made on all the disputed issues. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.